                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                             EASTERN DIVISION

Patricia Amos, et al.,

             Piaintiffs,                      Case No. 2:05-cv-70

      V.                                      Judge Michaei H. Watson

PPG industries Inc., et al.,                  Magistrate Judge Vascura

             Defendants.

                               OPINION AND ORDER

      On August 16, 2019, Chief Magistrate Judge Deavers issued a Report and

Recommendation ("R&R") recommending that the Court grant final approval of

the parties' Settlement Agreement and Plan of Allocation, award attorney's fees,

costs, and expenses in the amount of $2,350,000.00, and enter final judgment in

this case. R&R 2, ECF No. 427. Thereafter the parties filed a joint notice of non

objection to the R&R. Notice, ECF No. 428. Accordingly, the Court ADOPTS the

findings and conclusions of the R&R in full. Plaintiffs' motion for final approval,

ECF No. 418, and motion for attorney's fees, costs, and expenses, ECF No. 413,

are GRANTED. This case is DISMISSED WITH PREJUDICE. The Clerk is

DIRECTED to enter final judgment and terminate this case.

      IT IS SO ORDERED.



                                          /s/Michael H. Watson
                                       MICHAEL H. WATSON, JUDGE
                                       UNITED STATES DISTRICT COURT
